DETAILED ACTION
Response to Amendment

This communication is in response to the Amendment filed 1 April 2021.
In the Amendment filed 1 April 2021, claims 1-3 and 5-12 are currently pending.  In the Amendment filed 1 April 2021, claims 1 and 12 are amended and claim 4 is canceled.  This action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/JP2015/083044 filed 25 November 2015.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 10 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The limitation of receive index data including information on a combination of the columns to serve as an index to optimize the input data and including a value of the index computed based on past data and parameter information including changeability information indicating if data in each column is allowed to be changed in the optimization and improve the model by changing combinations of pieces of the input data under the parameters until a predetermined condition has been met, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the processor is configured to,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “the processor is configured to” language, “receive” in the context of this claim encompasses a person receiving a document containing data. Similarly, the limitation of create the model on the basis of the index data and improve the model by changing combinations of pieces of the input data under parameters until a predetermined condition is met, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “the processor is configured to” language, “create” in the context of this claim encompasses a person mentally coming up with a model based on the data received in the document. If a claim limitation, under 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a processor and a storage unit. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component.   The storage unit is merely recited but not utilized. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation of claim 2 is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the processor is configured to,” nothing in the claim element precludes the step from practically being performed in 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a processor. The processor in the step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation of claim 3, 5 and 7-11 is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The limitation, is a process that, under its 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a processor. The processor in the step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation of claim 6 is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the processor is configured to,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “the processor is configured to” language, “generate” 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a processor and an execution unit. The processor and the execution unit in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that they amount no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 12 recites receive index data including information on a combination of the columns to serve as an index in optimization of the input data and changeability 
The limitation of receive index data including information on a combination of the columns to serve as an index to optimize the input data and including a value of the index computed based on past data and parameter information including changeability information indicating if data in each column is allowed to be changed in the optimization and improve the model by changing combinations of pieces of the input data under the parameters until a predetermined condition has been met, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “with a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “with a processor” language, “receive” in the context of this claim encompasses a person receiving a document containing data. Similarly, the limitation of create the model on the basis of the index data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “with a processor” language, “create” in the context of this claim encompasses a person mentally coming up with a model based on the data received in the document. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component.   Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2010/0235151 to Yoneda et al (hereafter Yoneda).
Referring to claim 1, Yoneda discloses a data processing, comprising a processor and a storage unit (see [0021] and [0053]), wherein the processor is configured to:
receive index data including information of a combination of  columns of input data to serve as an index [feature parameter set] to optimize the input data including a value of the index computed based on past data (see [0013] and [0074] – extracted from a plurality of samples), and parameter information including changeability information indicating if data in each column is allowed to be changed in the optimization [normalization cardinality for each parameter] (see [0051]; [0057]; [0059]; [0060]; [0062]; [0063]; and [0069]), and
create the model on the basis of the index data [generation of the model] (see [0071]-[0074]), and improve the model by changing, and
improve the model by changing combinations of pieces of the input data under the parameters until a predetermined condition is met (see [0068]; and .
Referring to claim 2, Yoneda discloses the data processing system according to claim 1, wherein the processor is configured to generate the model using, as the index, only the combination of columns that includes at least one data-changeable column and at least one data-unchangeable column (see [0048] and [0051] – use feature parameters with both a small and large normalization).
Referring to claim 3, Yoneda discloses the data processing system according to claim 2, wherein:
the index data further includes, regarding the at least one data-changeable column, information on fluidity, the fluidity being a degree representing the number of combinations of columns that are possible [number of parameters] (see [0072]-[0074]), and
the processor is configured to generate the model using only the index with the fluidity that satisfies a predetermined condition (see [0072]-[0074]).
Referring to claim 5, Yoneda discloses the data processing system according to claim 1, wherein the processor is configured to receive constraint information [number of features] for optimizing the input data, optimize the input data on the basis of the constraint information and the model, and output resulting optimized data (see [0072]).
Referring to claim 6, Yoneda discloses the data processing system according to claim 5, further comprising an execution unit configured to execute a process using the optimized data and output execution result data (see [0075] – evaluating the model).
Referring to claim 7, Yoneda discloses The data processing system according to claim 6, wherein:
the storage unit is configured to store index validity information representing validity of indices, and the processor is configured to split the input data into a plurality of pieces of data for each index, verify validity of each index from the execution result data, and store the validity of each index as the index validity information in the storage unit (see [0077] and [0088]-[0105]).
Referring to claim 8, Yoneda discloses the data processing system according to claim 7, wherein the processor is configured to create the index data using the index validity information (see [0077]).
Referring to claim 9, Yoneda discloses the data processing system according to claim 7, wherein:
the plurality of pieces of data includes data for verification that is to be not optimized and data to be partially optimized, and the processor is configured to generate, for the data to be partially optimized, a second model that uses only a target index to be verified, and performs optimization using the second model (see [0051]; [0057]; [0059]; [0060]; [0062]; [0063]; [0069]; and [0071]-[0074] - selecting a specific feature set and generating the model based on that).
Referring to claim 10, Yoneda discloses the data processing system according to claim 9, wherein the processor is configured to verify the validity of the index by comparing data corresponding to the data for verification in the execution result data with data corresponding to the data to be partially optimized in the execution result data (see [0077] and [0088]-[0105]).
Referring to claim 12, Yoneda discloses a data processing method, comprising:
receiving, with a processor, index data including information of a combination of  columns of input data to serve as an index [feature parameter set] to optimize the input data including a value of the index computed based on past data (see [0013] and [0074] – extracted from a plurality of samples), and parameter information including changeability information indicating if data in each column is allowed to be changed in the optimization [normalization cardinality for each parameter] (see [0051]; [0057]; [0059]; [0060]; [0062]; [0063]; and [0069]), and
creating the model on the basis of the index data [generation of the model] (see [0071]-[0074]), and 
improving the model by changing combinations of pieces of the input data under the parameters until a predetermined condition is met (see [0068]; and [0071]-[0074] – The processing (search processing of a suitable feature parameter set in these steps S4 and S5 is repeated until it is determined that the balance of NC is good. )).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant's arguments filed on pages 7-9 have been fully considered but they are not persuasive.  The Applicant points paragraph [0081] to show that the Specification states that it is difficult for a human to construct an evaluation formula when there is a large amount of data.  It is noted that nothing in the claims states that there is a large amount of data leading to a person not to be able to complete the task with pen and paper.  The Applicant also points out the newly added limitation of improve the model until the condition is met.  This is merely just a repetition of the process until one is happy with the result.  This also still relates to a mental process.  Therefore, the claim does fall within in the group of Mental Processes.
Applicant's arguments filed on pages 9-11 have been fully considered but they are not persuasive.  The Applicant argues that Yondea fails to teach changeability information.  The examiner respectfully disagrees.  Yondea teaches the concept of a normality cardinality.  The normality cardinality tells you how many different values there are for a column.  If the cardinality is only one, then the column values cannot be changed.  Yondea teaches improving the model by changing combinations of pieces of the input data under the parameters until a predetermined condition is met (see [0068]; and [0071]-[0074] – The processing (search processing of a suitable feature parameter set in these steps S4 and S5 is repeated until it is determined that the balance of NC is good. ))

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167